                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:17CR222

         vs.
                                                                          ORDER
CARDELL BONNER,

                        Defendant.


        Defendant Cardell Bonner appeared before the Court on February 20, 2019, regarding a
motion filed by his attorney, Timothy L. Ashford, to withdraw as counsel.         Without objection
from the government, or Defendant, the Court found that Motion to Withdraw as counsel [106]
should be granted. Defendant completed a financial affidavit, and upon review, the Court found
that Defendant qualifies for appointment of counsel. Pursuant to the granting of the Motion to
Withdraw as counsel, the government moved to continue the trial in this matter to March 11, 2019,
and Defendant did not object. Defendant further requested that the Motion for Discovery [114],
and Motion for Entrapment Jury Instructions [116] be withdrawn. Upon no objection from the
government, I find that Defendant’s oral motion to withdraw filings [114] and [116] should be
granted without prejudice.
        Trial of this matter will be continued to March 11, 2019. The ends of justice have been
served by granting such motion and outweigh the interests of the public and Defendant in a speedy
trial. The additional time arising as a result of the granting of the motions, i.e., the time between
today’s date, and March 11, 2019, shall be deemed excludable time in any computation of time
under the requirement of the Speedy Trial Act for the reason that failure to grant such a continuance
would deny Defendant’s counsel the reasonable time necessary for effective preparation, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B)(i), (iv).
        The government further requested, without objection by Defendant, that the deadline to
disclose the confidential informant be continued to February 25, 2019. I find that the government’s
oral motion should be granted.
       IT IS ORDERED:
       1.      Defendant’s Motion to Withdraw [106] as counsel is granted. The Federal Public
Defender will be appointed by further Order of the Court.
       2.      Defendant’s oral motion to withdraw, without prejudice, Motion for Discovery
[114], and Motion for Entrapment Jury Instructions [116], is granted.
       3.      Jury Trial in this matter is continued to March 11, 2019, at 9:00 a.m. before Chief
Judge John M. Gerrard in Courtroom No. 1, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, NE.
       4.      Government’s oral motion to continue the deadline for disclosure of the
confidential informant is granted. The government shall disclose the confidential informant on or
before February 25, 2019. If the date of Defendant’s trial is continued, the deadline will be
continued to 14 days before trial.


       Dated this 20th day of February, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
